     Case 2:20-cv-02149-JAM-JDP Document 10 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM CLIFTON                                    Case No. 2:20-cv-02149-JAM-JDP (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         THAT THIS ACTION BE DISMISSED FOR
13            v.                                         FAILURE TO PAY THE FILING FEE
14    M. CURRY, et al.,                                  OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
15                       Defendants.
16

17          On December 8, 2020, the court denied plaintiff’s application to proceed in forma

18   pauperis and ordered plaintiff to pay the $400 filing fee within twenty-one days. ECF No. 9.

19   Plaintiff was warned that failure to timely pay the filing fee would result in this action being

20   dismissed without prejudice. To date, plaintiff has not submitted the required filing fee.

21          Accordingly, it is hereby RECOMMENDED that this action be dismissed without

22   prejudice for failure to pay the $400 filing fee.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days of

25   being served with these findings and recommendations, any party may file written objections with

26   the court and serve a copy on all parties. Such a document should be captioned “Objections to

27   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

28   served and filed within fourteen days of service of the objections. The parties are advised that
                                                         1
     Case 2:20-cv-02149-JAM-JDP Document 10 Filed 04/09/21 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d

 3   1153 (9th Cir. 1991).

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     April 8, 2021
 7                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
